Caton, C. J. We are of opinion that the record of the proceeding before Judge Wilson, for the purpose of obtaining the right of way, which was offered on the trial below, was competent evidence and should have been admitted. The judge before whom that proceeding was had, was exercising a special jurisdiction, conferred upon him by statute, and hence it was necessary to show that it was such a case as authorized him to act,—that the facts existed, or at least were alleged to exist, which gave him jurisdiction of the subject matter. It was sufficient if those facts appeared in the averments of the petition or in the order of the judge, or indeed in any part of the record. When such an application was presented as required him to act, then he acquired jurisdiction over the subject. He was then properly set to work. When jurisdiction is once shown to have attached, his authority to act, was as complete as is the authority of the Circuit Court in any matter of which it has jurisdiction, and the intendments and presumptions in favor of the correctness of the action had and judgment pronounced, are as strong in the one case as in the other. In this case every necessary fact appears in the record to require the tribunal to act,—to give it jurisdiction. It then had a right to adjudge as to all matters within its jurisdiction, and its judgments were conclusive in all collateral proceedings, and the correctness of such judgments could only be examined upon a direct proceeding, before a superior tribunal for the purpose of reversing them. The service of a proper notice in this case, was in pais to be proved, the same as any other fact. The court heard the proof of the service of such a notice, and found and adjudged “ that notices have been served on the several owners described in said petition by affidavit shown,” etc. That affidavit was a part of the record, and if it did not contain sufficient evidence of the fact thus found to be true, that would have been sufficient to have reversed the order on a direct proceeding, but the court could not look into it nor pass upon its sufficiency in any collateral proceeding. The necessary jurisdictional facts appearing in the record, the court was authorized to adjudge, and its judgment is conclusive in this action. The record should have been admitted. This record can of course afford no justification for depositing the waste material outside or beyond the line of the land, mentioned in the petition, and the order of the court as condemned to the use of the road. In order to give the court jurisdiction to condemn, the land sought should be mentioned in the petition, and the same land must be described in the several orders of the court where it should properly occur, and in the final order. The judgment of the court below must be reversed and the cause remanded. Judgment reversed.